Citation Nr: 1748954	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-29 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for soft tissue sarcoma, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1967 to June 1969 and from July 1969 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the AOJ has conceded the Veteran's exposure to Agent Orange during service in the Republic of Vietnam.  Moreover, soft tissue sarcoma is a disease for which service connection is warranted based on exposure to Agent Orange.  See 38 C.F.R. § 3.309.  The remaining question is whether any of the Veteran's reported soft tissue symptoms are manifestations of soft tissue sarcoma. Thus, the Board concludes that an examination is warranted to address this inquiry.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule a VA examination to determine whether a diagnosis of soft tissue sarcoma is appropriate.  To the extent possible, this examination should be scheduled near where the Veteran resides.  Any and all studies, tests, and evaluations should be performed. The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Upon review of the claims file and examination of the Veteran, the examiner should indicate whether there is a diagnosis of soft tissue sarcoma.

The examiner should provide a detailed rationale for each opinion.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




